DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The applicant objects to the title. The suggestion need not be adopted, however, the present title points to a general category of devices, rather than indicating the invention itself. The applicant can choose a more specific title more to its liking.
The previous 112 rejection is overcome. See the new rejection below.
The amended claims are not patentable. See the rejections below.
The applicant argues on page 9 that “[s]ignificantly, the ‘FinFET stack gate memory’ as the preamble of the present application indicates the stack gate memory related to the process technology of FinFET. That is, the substrate, the STI structure, the memory cell area and so on are the elements of the FinFET stack gate memory, and FinFET is not the partial element of the stack gate memory.” The examiner disagrees. The claimed structures can appear in a FinFET context and in non-FinFET contexts. There is no structural interplay between the preamble and the body that would limit the claim scope to FinFETs. 
If the applicant continues to disagree about the effect of the preamble, or any other issue, the applicant is invited to contact the examiner to discuss the matter.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes FINFET ONO MEMORY ON RECESSED STI

Claim Rejections - 35 USC § 112
Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 recites “a tunnel oxide, disposed on the surface of the substrate and a surface of the other portion of the nitride film”. The claims do not give any hint as to what “the other portion of the nitride film” is. For present purposes, the examiner will interpret this to mean that the tunnel oxide is on any part of the nitride film.
The remaining claims are rejected based on their dependencies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 15 are rejected under 35 U.S.C. 102(A)(1) and 102(A)(2) as being anticipated by Anezaki, US 2006/0220144.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anezaki. Alternatively, claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anezaki in view of Jung, US 7,510,936.
Claim 10: Anezaki discloses
a substrate (1); 
a shallow trench isolation (STI) structure, disposed on the substrate, and comprising: a STI oxide (11), disposed in the STI structure; 
and a memory cell area, comprising: 
a nitride film (9), disposed on a surface of the STI structure and below the surface of the substrate; 
a tunnel oxide (13), disposed on the surface of the substrate, a floating gate (FG) structure (15), disposed on the tunnel oxide (13); 
an oxide-nitride-oxide (ONO) layer (16), disposed on the FG structure and the STI oxide, and the STI oxide located between the ONO layer and the nitride film (FIG. 2TB3), and the FG structure located between the ONO layer and the tunnel oxide (FIG. 2TB3); 
and a control gate (CG) structure (17), disposed on the ONO layer, and the ONO layer located between the FG structure and the CG structure (FIG. 2TB3).
Claim 1o also recites that the tunnel oxide disposed on a surface of the other portion of the nitride film. While it is true that Anezaki discloses the tunnel oxide 13 is only on the substrate, this difference is not a patentable 
Alternatively, see Jung, FIG 10, in which the tunnel oxide 311 extends beyond the ends of part of the substrate, and thus would be over the nitride layer in Anezaki. Thus this would have been obvious as known in the art. 
Note: the preamble’s “FinFET stack gate memory” is interpreted as a statement of intended use, as the FinFET is not positively recited, nor is the structural relationship between the FinFET and any of the recited elements set forth.
Claim 11: Anezaki discloses a non-memory cell area (LVT and/or HVT), connecting to the memory cell area (FMC), and comprising a plurality of peripheral devices.
Claim 12: the peripheral devices comprise a high voltage N-channel (HVN) logic device (AR2n, FIG. 2L), a high voltage P-channel (HVP) logic device (AR2p), a low voltage N-channel (LVN) logic device (AR1n) and a low voltage P-channel (LVP) logic device (AR1p).
Claim 13: Anezaki discloses that the STI oxide is made of silicon oxide ([0040]). Anezaki discloses that an oxide film 500 nm (5000 Å) thick is 
Claim 14: Anezaki discloses that “a tunnel oxide film (as composition, a silicon oxynitride film) 13 having a thickness of about 10 to 15 nm is formed”. Silicon oxynitride is an amorphous material that is a mixture between silicon nitride and silicon oxide and thus “the tunnel oxide is made of silicon oxide”, as recited in claim 14. Changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04 (IV).
Claim 15: the ONO layer is made of silicon oxide/silicon nitride/silicon oxide, silicon oxide/alumina/silicon oxide, silicon oxide/zirconia/silicon oxide, silicon oxide/hafnia/silicon oxide, silicon oxide/titania/silicon oxide or silicon oxide/strontium titanate/silicon oxide ([0066]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897